Exhibit 10.6

REGISTRATION RIGHTS AGREEMENT (this “Agreement”) made and entered into as of
September 22, 2016, between Ashland Global Holdings Inc., a Delaware corporation
(“Ashland”), and Valvoline Inc., a Kentucky corporation (the “Company”).

WHEREAS, the Company is offering and selling to the public (the “IPO”) by means
of a Registration Statement (File No. 333-211720) initially filed with the
Securities and Exchange Commission (the “SEC”) on Form S-1 on May 31, 2016 (the
“Registration Statement”) shares of common stock, par value $0.01 per share, of
the Company (the “Common Stock”);

WHEREAS, in connection with the IPO, Ashland and the Company have entered into a
Separation Agreement of even date herewith (the “Separation Agreement”) and
certain other ancillary agreements;

WHEREAS, Ashland currently owns all of the issued and outstanding shares of the
Common Stock of the Company;

WHEREAS, Ashland intends to preserve its ability to evaluate strategic options
with respect to its remaining ownership interest in the Company after the IPO
consistent with its rights and obligations under the Separation Agreement,
including pursuant to Section 5.02 thereunder after the Separation Date (as
defined in the Separation Agreement); and

WHEREAS, Ashland and the Company desire to make certain arrangements to provide
Ashland with registration rights with respect to the Common Stock that it holds.

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged and intending to be legally bound
hereby, the parties hereby agree as follows:

Section 1. Effectiveness of Agreement.

1.1 Effective Time. This Agreement shall become effective upon the Separation
Date (the “Effective Time”).

1.2 Shares Covered. This Agreement covers all shares of Common Stock that are
beneficially owned by Ashland as of the Effective Time (the “Shares”). The
Shares shall include any securities issued or issuable with respect to the
Shares by way of a stock dividend or a stock split or in connection with a
combination of shares, recapitalization, merger, consolidation or other
reorganization.

Ashland and any Permitted Transferees (as defined in Section 2.5) are each
referred to herein as a “Holder” and collectively as the “Holders” and the
Holders of Shares proposed to be included in any registration under this
Agreement are each referred to herein as a “Selling Holder” and collectively as
the “Selling Holders.”



--------------------------------------------------------------------------------

Section 2. Demand Registration.

2.1 Notice. Upon the terms and subject to the conditions set forth herein, upon
written notice of any Holder requesting that the Company effect the registration
under the Securities Act of 1933, as amended (the “Securities Act”), of any or
all of the Shares held by it, which notice shall specify the intended method or
methods of disposition of such Shares (which methods may include, without
limitation, a Shelf Registration (as such term is defined in Section 2.6)), the
Company will, within five business days of receipt of such notice from any
Holder, give written notice of the proposed registration to all other Holders,
if any, and will use its commercially reasonable efforts to effect (at the
earliest reasonable date) the registration under the Securities Act of such
Shares (and the Shares of any other Holders joining in such request as are
specified in a written notice received by the Company within 15 days after
receipt of the Company’s written notice of the proposed registration) for
disposition in accordance with the intended method or methods of disposition
stated in such request (each registration request pursuant to this Section 2.1
is sometimes referred to herein as a “Demand Registration”); provided, however,
that:

(a) the Company shall not be obligated to effect registration with respect to
Shares pursuant to this Section 2.1 in violation of Section 3(i) of the
underwriting agreement entered into in connection with the IPO or (ii) within
60 days after the effective date of a previous registration, other than a Shelf
Registration, effected with respect to Shares pursuant to this Section 2;

(b) if at the time a Demand Registration is requested pursuant to this Section
2, the Company determines in the good faith judgment of the general counsel of
the Company, to be confirmed within 7 days by the Company’s board of directors
(the “Board”), that (i) such Demand Registration would require the disclosure of
material information that the Company has a bona fide business purpose for
preserving as confidential and the disclosure of which would have a material
adverse effect on the Company or (ii) the Company is unable to comply with SEC
requirements for effectiveness of such Demand Registration (a “Disadvantageous
Condition”), the Company may postpone the filing or effectiveness (but not the
preparation) of such registration until the earlier of (i) 7 days after the date
on which the Disadvantageous Condition no longer exists, or (ii) 75 days after
the Company makes such determination; provided, however, that the Company may
delay a Demand Registration pursuant to this Section 2.1(b) no more than once
during any 12 month period following the Separation Date; provided further that
the postponement rights in this Section 2.1(b) and Section 4.3(a) and the
holdback obligation in Section 4.5(c) shall not be applicable to the Holders for
more than a total of 120 days during any 12 month period;

 

2



--------------------------------------------------------------------------------

(c) the number of the Shares originally requested to be registered pursuant to
any registration requested pursuant to this Section 2 shall cover Shares with an
aggregate Fair Market Value as of the date of the notice delivered to the
Company pursuant to this Section 2.1 of at least $75,000,000 million (for
purposes of this Agreement, “Fair Market Value” shall mean, as of any date, the
closing price per share of the Common Stock on the New York Stock Exchange
(“NYSE”) on the trading day immediately preceding such date); and

(d) if the intended method of disposition is a Demand Registration and is an
underwritten offering and the managing underwriters advise the Company in
writing that in their opinion the number of Shares requested to be included in
such offering exceeds the number of Shares which can be sold in an orderly
manner in such offering within a price range acceptable to the Holders of a
majority of the Shares initially requesting such registration or without
materially adversely affecting the market for the Common Stock, the Company
shall include in such registration the number of Shares requested by Holders of
a majority of the Shares to be included therein which, in the opinion of such
Holders based upon advice of the managing underwriters, can be sold in an
orderly manner within the price range of such offering and without materially
adversely affecting the market for the Common Stock, pro rata among the
respective Holders thereof on the basis of the amount of Shares owned by each
Holder requesting inclusion of Shares in such registration.

2.2 Registration Expenses. All Registration Expenses (as defined in Section 8)
for any registration requested pursuant to this Section 2 (including any
registration that is delayed or withdrawn) shall be paid by the Company.

2.3 Selection of Professionals. The Holders of a majority of the Shares included
in any Demand Registration shall have the right to select the investment
banker(s) and manager(s) to underwrite or otherwise administer the offering,
provided that, such investment banker(s) and managers(s) are of national
standing and reputation (the “Investment Bankers”). The Holders of a majority of
the Shares included in any Demand Registration shall have the right to select
the financial printer and counsel for the Selling Holders. The Company shall
select its own outside counsel and independent auditors.

2.4 Third Person Shares. The Company shall have the right to cause the
registration of securities for sale for the account of any Person (as defined in
Section 6(e)) (including the Company) other than the Selling Holders (the “Third
Person Shares”) in any registration of the Shares requested pursuant to this
Section 2 so long as the Third Person Shares are disposed of in accordance with
the intended method or methods of disposition requested pursuant to this Section
2.

If a Demand Registration in which the Company proposes to include Third Person
Shares is an underwritten offering and the managing underwriters advise the
Company in writing that in their opinion the number of Shares and Third Person
Shares requested to be included in such offering exceeds the number of Shares
and Third Person

 

3



--------------------------------------------------------------------------------

Shares which can be sold in an orderly manner in such offering within a price
range acceptable to the Holders of a majority of the Shares initially requesting
such registration or without materially adversely affecting the market for the
Common Stock (the “Maximum Number”), the Company shall not include in such
registration any Third Person Shares unless all of the Shares initially
requested to be included therein are so included, and then only to the extent of
the Maximum Number.

2.5 Permitted Transferees. As used in this Agreement, “Permitted Transferees”
shall mean any transferee, whether direct or indirect, of Shares that (i) (x) as
of the time of transfer of the Shares to such transferee is, and as of
immediately prior to the sale of Shares pursuant to the Demand Registration or
Piggyback Registration (as defined in Section 3.1 below), as the case may be,
will be, a member of the Ashland Global Group (as defined in the Separation
Agreement), (y) is a third-party lender participating in an equity-for-debt
exchange (i.e. any transfer of Valvoline Common Stock by Ashland Global to one
or more third-party lenders in repayment of indebtedness of Ashland Global or
any subsidiary thereof) owed to such lenders) (or an Affiliate of such
third-party lender) or (z) acquires at least 5% of the issued and outstanding
shares of Valvoline Common Stock as of the time of such acquisition and executes
an agreement to be bound by this Agreement, a copy of which shall be furnished
to the Company and (ii) is designated by Ashland (or a subsequent Holder) in a
written notice to the Company as provided for in Section 9.3. Any Permitted
Transferees of the Shares shall be subject to and bound by all of the terms and
conditions herein applicable to Holders. The notice required by this Section 2.5
shall be signed by both the transferring Holder and the Permitted Transferees so
designated and shall include an undertaking by the Permitted Transferees to
comply with the terms and conditions of this Agreement applicable to Holders.

2.6 Shelf Registration; Distribution. With respect to any Demand Registration,
the requesting Holders may, but shall not be required to, request the Company to
effect a registration of the Shares (a) under a registration statement pursuant
to Rule 415 under the Securities Act (or any successor rule) (a “Shelf
Registration”); or (b) in the form of a Distribution or Other Disposition (as
defined in the Separation Agreement). The Company shall use its commercially
reasonable efforts to comply with any such request.

2.7 SEC Form; Information. The Company shall use its commercially reasonable
efforts to cause Demand Registrations to be registered on Form S-3 (or any
successor form), and if the Company is not then eligible under the Securities
Act to use Form S-3, such Demand Registrations shall be registered on Form S-1
(or any successor form). The Company shall use its commercially reasonable
efforts to become eligible to use Form S-3 and, after becoming eligible to use
Form S-3, shall use its commercially reasonable efforts to remain so
eligible. All such Demand Registrations shall comply with the applicable
requirements of the Securities Act and the SEC’s rules and regulations
thereunder, and, together with each prospectus included, filed or otherwise
furnished by the Company in connection therewith, shall not contain any untrue
statement of material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading. The
Company shall timely file

 

4



--------------------------------------------------------------------------------

all reports on Forms 10-K, 10-Q and 8-K (or any successor forms), and all
material required to be filed, pursuant to the Securities Exchange Act of 1934,
as amended (the “Exchange Act”), to the extent that such filing shall be a
condition to the initial filing or continued use or effectiveness of any Demand
Registration or to the extent required to enable any Holder to sell Shares
without registration under the Securities Act within the limitation of the
exemptions provided by Rule 144 under the Securities Act (or any similar rule or
regulation hereafter promulgated by the SEC). From and after the date hereof
through the earlier of the expiration or termination of this Agreement or the
date upon which the Ashland Global Group ceases to own any Shares, the Company
shall forthwith upon written request furnish any Holder (i) a written statement
by the Company as to whether it has complied with such requirements and, if not,
the specifics thereof, (ii) a copy of the most recent annual or quarterly report
of the Company and (iii) such other reports and documents filed by the Company
with the SEC as such Holder may reasonably request in availing itself of an
exemption for the sale of Shares without registration under the Securities Act.

2.8 Other Registration Rights. The Company shall not grant to any Persons the
right to request the Company to register any equity securities of the Company,
or any securities convertible or exchangeable into or exercisable for such
securities, whether pursuant to “demand,” “piggyback” or other rights, unless
such rights are subject and subordinate to the rights of the Holders under this
Agreement.

2.9 Withdrawal. The Holders may withdraw a Demand Registration at any time and
under any circumstances.

Section 3. Piggyback Registrations.

3.1 Notice and Registration. If the Company proposes to register any of its
securities for public sale under the Securities Act (whether proposed to be
offered for sale by the Company or any other Person), on a form and in a manner
that would permit registration of the Shares for sale to the public under the
Securities Act (a “Piggyback Registration”), it will give at least 20 days’
advance written notice to the Holders of its intention to do so, and upon the
written request of any or all of the Holders delivered to the Company within 15
days after the giving of any such notice (which request shall specify the Shares
intended to be disposed of by such Holders), the Company will use its
commercially reasonable efforts to effect, in connection with the registration
of such other securities, the registration under the Securities Act of all of
the Shares which the Company has been so requested to register by such Holders
(which shall then become Selling Holders), to the extent required to permit the
disposition (in accordance with the same method of disposition as the Company
proposes to use to dispose of the other securities) of the Shares to be so
registered; provided, however, that:

(a) if, at any time after giving such written notice of its intention to
register any of its other securities and prior to the effective date of the
registration statement filed in connection with such registration, the Company
shall determine for any reason not to register such other securities, the
Company may, at its election, give written notice of such determination to the
Selling Holders (or, if

 

5



--------------------------------------------------------------------------------

prior to delivery of the Holders’ written request described above in this
Section 3.1, the Holders) and thereupon the Company shall be relieved of its
obligation to register such Shares in connection with the registration of such
other securities (but not from its obligation to pay Registration Expenses to
the extent incurred in connection therewith as provided in Section 3.3), without
prejudice, however, to the rights (if any) of any Selling Holders immediately to
request (subject to the terms and conditions of Section 2) that such
registration be effected as a registration under Section 2 or to include such
Shares in any subsequent Piggyback Registration pursuant to this Section 3;

(b) the Company shall not be required to effect any registration of the Shares
under this Section 3 incidental to the registration of any of its securities
(i) on Form S-4 or S-8 or any successor or similar forms, (ii) relating to
equity securities issuable upon exercise of employee stock or similar options or
in connection with any employee benefit or similar plan of the Company or
(iii) in connection with an acquisition of, or an investment in, another entity
by the Company;

(c) if a Piggyback Registration is an underwritten registration on behalf of the
Company (whether or not selling security holders are included therein) and the
managing underwriters advise the Company in writing that in their opinion the
number of securities requested to be included in such registration exceeds the
number that can be sold in such offering without materially adversely affecting
the marketability of the offering or the market for the Common Stock (the
“Piggyback Maximum Number”), the Company shall include the following securities
in such registration up to the Piggyback Maximum Number and in accordance with
the following priorities: (w) first, the securities the Company proposes to
sell, (x) second, up to the number of Shares requested to be included in such
registration by Ashland, (y) third, up to the number of Shares requested to be
included in such registration, pro rata among the Selling Holders (other than
Ashland) of such Shares on the basis of the number of Shares owned by each such
Selling Holder and (z) fourth, up to the number of any other securities
requested to be included in such registration;

(d) no registration of the Shares effected under this Section 3 shall relieve
the Company of its obligation to effect a registration of Shares pursuant to
Section 2; and

(e) any Selling Holder may withdraw any or all of its Shares from a Piggyback
Registration at any time under any circumstances.

3.2 Selection of Professionals. If any Piggyback Registration is an underwritten
offering, the Company shall select the Investment Bankers to administer any such
underwritten offering. The Holders of a majority of the Shares included in any
such Piggyback Registration shall have the right to select counsel for the
Selling Holders. The Company shall select its own outside counsel and
independent auditors.

 

6



--------------------------------------------------------------------------------

3.3 Registration Expenses. The Company will pay all of the Registration Expenses
in connection with any registration pursuant to this Section 3.

Section 4. Registration Procedures.

4.1 Registration and Qualification. If and whenever the Company is required to
use its commercially reasonable efforts to effect the registration of any of the
Shares under the Securities Act as provided in Sections 2 and 3, including an
underwritten offering pursuant to a Shelf Registration, the Company shall use
its commercially reasonable efforts to:

(a) as promptly as practicable (and, in any event within 30 days (in the case of
a registration statement on Form S-3) or 90 days (in the case of all other
registration statements)) after the date of any demand under Section 2, prepare
and file with the SEC a registration statement with respect to such Shares and
cause such registration statement to become effective as soon as practicable
after the initial filing thereof (provided that, before filing a registration
statement or prospectus or any amendment or supplement thereto, the Company
shall furnish to the Selling Holders and the underwriters or dealer managers, if
any, copies of all such documents proposed to be filed (which documents shall be
subject to the review and comment of such counsel) and the Company shall not
file with the SEC any registration statement or prospectus or amendments or
supplements thereto to which the Selling Holders or the underwriters or dealer
managers, if any, shall reasonably object);

(b) except in the case of a Shelf Registration effected on Form S-3, prepare and
file with the SEC such amendments and supplements to such registration statement
and the prospectus used in connection therewith as may be necessary to keep such
registration statement effective and to comply with the provisions of the
Securities Act with respect to the disposition of all of the Shares until the
earlier of (i) such time as all of such Shares have been disposed of in
accordance with the intended methods of disposition set forth in such
registration statement or (ii) the expiration of 120 days after such
registration statement becomes effective, plus the number of days that any
filing or effectiveness has been delayed under Section 2.1(b);

(c) in the case of a Shelf Registration effected on Form S-3, prepare and file
with the SEC such amendments and supplements to such registration statement and
the prospectus used in connection therewith as may be necessary to keep such
registration statement effective and to comply with the provisions of the
Securities Act with respect to the disposition of all Shares subject thereto for
a period ending on the earlier of (i) 36 months after the effective date of such
registration statement plus the number of days that any filing or effectiveness
has been delayed under Section 2.1(b) and/or suspended under Section 4.3(a) and
(ii) the date on which all the Shares subject thereto have been sold pursuant to
such registration statement (the “Shelf Effective Period”);

 

7



--------------------------------------------------------------------------------

(d) furnish to the Selling Holders and to any underwriter(s) such number of
conformed copies of such registration statement and of each such amendment and
supplement thereto (in each case including all exhibits), such number of copies
of the prospectus included in such registration statement (including each
preliminary prospectus and any summary prospectus), in conformity with the
requirements of the Securities Act, such documents incorporated by reference in
such registration statement or prospectus and such other documents as the
Selling Holders or such underwriter(s) may reasonably request;

(e) register or qualify all of the Shares covered by such registration statement
under such other securities or blue sky laws of such jurisdictions as the
Selling Holders or any underwriter of such Shares shall reasonably request, and
do any and all other acts and things which may be necessary or advisable to
enable the Selling Holders or any underwriter to consummate the disposition in
such jurisdictions of the Shares covered by such registration statement, except
that the Company shall not for any such purpose be required to qualify generally
to do business as a foreign corporation in any jurisdiction where it is not so
qualified, or to subject itself to taxation in any such jurisdiction, or to
consent to general service of process in any such jurisdiction;

(f) (i) furnish to the Selling Holders, addressed to them, an opinion of counsel
for the Company and (ii) furnish to the Selling Holders, addressed to them, a
“cold comfort” letter signed by the independent public accountants who have
certified the Company’s financial statements included in such registration
statement, covering substantially the same matters with respect to such
registration statement (and the prospectus included therein) and, in the case of
such accountants’ letter, with respect to events subsequent to the date of such
financial statements, as are customarily covered in opinions of issuer’s counsel
and in accountants’ letters delivered to underwriters in underwritten public
offerings of securities and such other matters as the Selling Holders may
reasonably request, in each case, in form and substance and as of the dates
reasonably satisfactory to the Selling Holders;

(g) enter into such customary agreements (including, if applicable, an
underwriting agreement containing customary provisions for indemnification and
contribution covering the underwriters and their affiliates) and take such other
actions as the Selling Holders shall reasonably request in order to expedite or
facilitate the disposition of such Shares (it being understood that the relevant
Selling Holders may be parties to any such underwriting agreement and may, at
their option, require that the Company make to and for the benefit of such
Selling Holders the representations, warranties and covenants of the Company
which are being made to and for the benefit of such underwriters);

(h) notify the Selling Holders and the managing underwriter(s), if any and (if
requested) confirm such advice in writing and provide copies of the relevant
documents, as soon as reasonably practicable after notice thereof is received by
the Company (A) when the applicable registration statement or any amendment

 

8



--------------------------------------------------------------------------------

thereto has been filed or becomes effective, when the applicable prospectus or
any amendment or supplement to such prospectus has been filed, (B) of any
comments (written or oral) by the SEC or any request by the SEC or any other
federal or state governmental authority (written or oral) for amendments or
supplements to such registration statement or such prospectus or for additional
information, (C) of the issuance by the SEC of any stop order suspending the
effectiveness of such registration statement or any order preventing or
suspending the use of any preliminary or final prospectus or the initiation or
threatening of any proceedings for such purposes, (D) if, at any time, the
representations and warranties of the Company in any applicable underwriting
agreement or dealer manager agreement cease to be true and correct and in all
material respects and (E) of the receipt by the Company of any notification with
respect to the suspension of the qualification of the Shares for offering or
sale in any jurisdiction or the initiation or threatening of any proceeding for
such purpose;

(i) comply with all applicable rules and regulations of the SEC, and make
generally available to its security holders, as soon as reasonably practicable
after the effective date of the relevant registration statement (and in any
event within 90 days after the end of such twelve month period described
hereafter), an earnings statement (which need not be audited) covering the
period of at least twelve consecutive months beginning with the first day of the
Company’s first calendar quarter after the effective date of such registration
statement, which earnings statement shall satisfy the provisions of Section
11(a) of the Securities Act and Rule 158 thereunder;

(j) immediately notify the Selling Holders and the managing underwriter(s), if
any, at any time when a prospectus relating to a registration pursuant to
Section 2 or 3 is required to be delivered under the Securities Act, of the
happening of any event as a result of which the prospectus included in such
registration statement, as then in effect, includes an untrue statement of a
material fact or omits to state any material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading, and at the request of the Selling Holders
or the underwriter(s) prepare and file with the SEC (and furnish to the Selling
Holders and the underwriter(s) or dealer manager(s) a reasonable number of
copies of) a supplement to or an amendment of such prospectus as may be
necessary so that, as thereafter delivered to the purchasers of such Shares,
such prospectus shall not include an untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they are made, not
misleading;

(k) permit any Selling Holder(s) comprising holders of a majority of the Shares
to be included in such registration, in their sole and exclusive judgment, to
participate in the preparation of such registration or comparable statement
(including but not limited to having prompt access to any SEC comment letters or
other communications in connection with such registration and the Company’s
responses thereto) and to require the insertion therein of material, furnished
to the Company in writing, which in the reasonable judgment of such Selling
Holder(s) and their counsel should be included;

 

9



--------------------------------------------------------------------------------

(l) provide and cause to be maintained a transfer agent and registrar for all
such Registrable Securities covered by such registration statement not later
than the effective date of such registration statement;

(m) provide a CUSIP number for all such Shares, not later than the effective
date of the relevant registration statement;

(n) make reasonably available its employees and personnel for participation in
“road shows” and other marketing efforts and otherwise provide reasonable
assistance to the underwriters (taking into account the needs of the Company’s
businesses and the requirements of the marketing process) in the marketing of
such Shares in any underwritten offering;

(o) cooperate with the relevant Selling Holders and the managing underwriter, if
any, to facilitate the timely preparation and delivery of certificates not
bearing any restrictive legends representing the Shares to be sold, and cause
such Shares to be issued in such denominations and registered in such names in
accordance with the underwriting agreement prior to any sale of Shares to the
underwriters or, if not an underwritten offering, in accordance with the
instructions of the relevant Selling Holders at least three business days prior
to any sale of Shares and instruct any transfer agent and registrar of Shares to
release any stop transfer orders in respect thereof;

(p) take all such other commercially reasonable actions as are necessary or
advisable in order to expedite or facilitate the disposition of such Shares;

(q) take no direct or indirect action prohibited by Regulation M under the
Exchange Act; provided, however, that to the extent that any prohibition is
applicable to the Company, the Company will take such action as is necessary to
make any such prohibition inapplicable;

(r) in the event of the issuance of any stop order suspending the effectiveness
of a registration statement, or of any order suspending or preventing the use of
any related prospectus or suspending the qualification of any securities
included in such registration statement for sale in any jurisdiction, the
Company shall use its reasonable best efforts promptly to obtain the withdrawal
of such order;

(s) in the case of a Demand Registration relating to an underwritten offering,
cause the senior executive officers of the Company, as selected by mutual
agreement of the Company and the Selling Holders to facilitate, cooperate with,
and participate in each proposed offering contemplated herein and customary
selling efforts related thereto, including participation of such officers in
road show presentations, except to the extent that such participation materially
interferes with the management of the Company’s business; provided that the
effectiveness period for any Demand Registration shall be increased on a
day-for-day basis by the period of time that management cannot participate; and

 

10



--------------------------------------------------------------------------------

(t) cause the Shares covered by such registration statement to be registered
with or approved by such other government agencies or authorities as may be
necessary to enable the sellers thereof to consummate the disposition of such
Shares.

The Company may require the Selling Holders to furnish the Company with such
information regarding the Selling Holders and the distribution of such Shares as
the Company may from time to time reasonably request in writing and as shall be
required by law, the SEC or any securities exchange on which any shares of
Common Stock are then listed for trading in connection with any registration.

Each Selling Holder will as promptly as reasonably practicable notify the
Company at any time when a prospectus relating thereto is required to be
delivered (or deemed delivered) under the Securities Act, of the occurrence of
an event, of which such Selling Holder has knowledge, relating to such Selling
Holder or its disposition of Shares thereunder requiring the preparation of a
supplement or amendment to such prospectus so that, as thereafter delivered (or
deemed delivered) to the purchasers of such Shares, such prospectus will not
contain an untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they are made, not misleading.

Ashland agrees, and any other Selling Holder agrees by acquisition of such
Shares, that, upon receipt of any written notice from the Company of the
occurrence of any event of the kind described in Section 4.1(j), such Selling
Holder will forthwith discontinue disposition of Shares pursuant to such
registration statement until such Selling Holder’s receipt of the copies of the
supplemented or amended prospectus contemplated by Section 4.1(j), or until such
Selling Holder is advised in writing by the Company that the use of the
prospectus may be resumed, and if so directed by the Company, such Selling
Holder will deliver to the Company (at the Company’s expense) all copies, of the
prospectus covering such Shares current at the time of receipt of such
notice. In the event the Company shall give any such notice, the period during
which the applicable registration statement is required to be maintained
effective shall be extended by the number of days during the period from and
including the date of the giving of such notice to and including the date when
each seller of Shares covered by such registration statement either receives the
copies of the supplemented or amended prospectus contemplated by Section 4.1(j)
or is advised in writing by the Company that the use of the prospectus may be
resumed.

No Selling Holder may participate in any underwritten offering or registered
exchange offer hereunder unless such Selling Holder (i) agrees to sell such
Selling Holder’s securities on the basis provided in any underwriting
arrangements or dealer manager agreements approved by the Company or other
Persons entitled to approve such arrangements and (ii) completes and executes
all questionnaires, powers of attorney, indemnities, underwriting agreements,
dealer manager agreements, and other documents reasonably required under the
terms of such underwriting arrangements or this Agreement.

 

11



--------------------------------------------------------------------------------

4.2 Underwriting. If requested by the underwriters for any underwritten offering
in connection with a registration requested hereunder (including any
registration under Section 3 which involves, in whole or in part, an
underwritten offering), the Company will enter into an underwriting agreement
with such underwriters for such offering, such agreement to contain such
representations and warranties by the Company and such other terms and
provisions as are customarily contained in underwriting agreements with respect
to that offering, including, without limitation, indemnities, contribution and
the provision of opinions of counsel and accountants’ letters to the effect and
to the extent provided in Section 4.1(f). The Company may require that the
Shares requested to be registered pursuant to Section 3 be included in such
underwriting on the same terms and conditions as shall be applicable to the
other securities being sold through underwriters under such registration;
provided, however, that no Selling Holder shall be required to make any
representations or warranties to the Company or the underwriters (other than
representations and warranties regarding such Holder and such Holder’s intended
method of distribution) or to undertake any indemnification obligations to the
Company or the underwriters with respect thereto, except as otherwise provided
in Section 6 hereof. The Selling Holders shall be parties to any such
underwriting agreement, and the representations and warranties by, and the other
agreements on the part of, the Company to and for the benefit of such
underwriters shall also be made to and for the benefit of such Selling Holders.

4.3 Blackout Periods for Shelf Registrations.

(a) At any time when a Shelf Registration effected pursuant to Section 2
relating to the Shares is effective, upon written notice from the Company to the
Selling Holders that the Company has determined in the good faith judgment of
the general counsel of the Company, to be confirmed within 7 days by the Board,
that (i) the Selling Holders’ sale of the Shares pursuant to the Shelf
Registration would require the disclosure of material information that the
Company has a bona fide business purpose for preserving as confidential and the
disclosure of which would have a material adverse effect on the Company or (ii)
the Company is unable to comply with SEC requirements for continued use or
effectiveness of the Shelf Registration (in the case of either clause (i) or
(ii), for convenience, referred to as an “Information Blackout”), the Selling
Holders shall suspend sales of the Shares pursuant to such Shelf Registration
until the earlier of (A) the date upon which such material information is
disclosed to the public or ceases to be material (or the Company otherwise
complies with applicable SEC requirements), (B) 75 days after the general
counsel of the Company made such good faith determination (as subsequently
confirmed by the Board) unless resuming use of the Shelf Registration is then
prohibited by applicable SEC rules or published interpretations, or (C) such
time as the Company notifies the Selling Holders that sales pursuant to such
Shelf Registration may be resumed (the number of days from such suspension of
sales of the Selling Holders until the day when such sales may be resumed
hereunder is hereinafter called a “Sales Blackout Period”). The postponement
rights in this Section 4.3(a) and Section 2.1(b) and the holdback obligation in
Section 4.5(c) shall not be applicable to the Holders for more than a total of
120 days during any 12 month period

 

12



--------------------------------------------------------------------------------

(b) If there is an Information Blackout and the Selling Holders do not notify
the Company in writing of their desire to cancel such Shelf Registration, the
period set forth in Section 4.1(c)(i) shall be extended for a number of days
equal to the number of days in the Sales Blackout Period. The fact that a Sales
Blackout Period is required under this Section 4.3 or SEC rules shall not
relieve the contractual duty of the Company as set forth in Section 2.7 to file
timely reports and otherwise file material required to be filed under the
Exchange Act.

4.4 Listing and Other Requirements. In connection with the registration of any
offering of the Shares pursuant to this Agreement, the Company agrees to use its
commercially reasonable efforts to effect the listing of such Shares on any
securities exchange on which any shares of the Common Stock are then listed and
otherwise facilitate the public trading of such Shares. The Company will take
all other lawful actions reasonably necessary and customary under the
circumstances to expedite and facilitate the disposition by the Selling Holders
of Shares registered pursuant to this Agreement as described in the prospectus
relating thereto, including without limitation timely preparation and delivery
of stock certificates in appropriate denominations and furnishing any required
instructions or legal opinions to the Company’s transfer agent in connection
with Shares sold or otherwise distributed pursuant to an effective registration
statement.

4.5 Holdback Agreements.

(a) The Company shall not effect any public sale or distribution of its equity
securities, or any securities convertible into or exchangeable or exercisable
for such securities, during the seven days prior to, and during the 90-day
period beginning on, the effective date of any registration statement in
connection with a Demand Registration (other than a Shelf Registration) or a
Piggyback Registration, except pursuant to registrations on Form S-8 or S-4 or
any successor form or unless the underwriters managing any such public offering
otherwise agree.

(b) If the Holders of Shares notify the Company in writing that they intend to
effect an underwritten sale of Shares registered pursuant to a Shelf
Registration pursuant to Section 2 hereof, the Company shall not effect any
public sale or distribution of its equity securities, or any securities
convertible into or exchangeable or exercisable for its equity securities,
during the seven days prior to, and during the 90-day period beginning on, the
date specified in such notice for such proposed sale, except pursuant to
registrations on Form S-8 or Form S-4 or any successor form or unless the
underwriters managing any such public offering otherwise agree.

(c) If the Company completes an underwritten registration with respect to any of
its securities (whether offered for sale by the Company or any other Person) on
a form and in a manner that would have permitted registration of the Shares, if
no Holder requested the inclusion of any Shares in such registration, and if the
Company gives each

 

13



--------------------------------------------------------------------------------

Holder at least 20 days prior written notice of the approximate date on which
such offering is expected to be commenced, the Holders shall not effect any
public sales or distributions of equity securities of the Company, or any
securities convertible into or exchangeable or exercisable for such securities,
until the termination of the holdback period required from the Company by any
underwriters in connection with such previous registration, provided that the
holdback period applicable to the Holders shall (i) in no event be longer than a
period of seven days prior to, and during the 90-day period beginning on the
effective date of such registration statement, (ii) not apply to any
Distribution under the Separation Agreement, (iii) not apply to any Holder
owning less than 10% of the Company’s outstanding voting securities, (iv) not
apply unless all directors and officers of the Company and holders of 10% or
more of the Company’s outstanding voting securities are bound by the same
holdback restrictions as are intended to apply to the Holders and (v) not apply
unless the directors and executive officers of the Company are subject to
substantially comparable restrictions as those proposed to be imposed on the
Holders; provided that for the purposes of clause (iii), all Ashland Global
Group members shall be treated as a single Selling Holder. The holdback
obligation in this Section 4.5(c) and the postponement rights in Section 2.1(b)
and Section 4.3(a) shall not be applicable to the Holders for more than a total
of 120 days during any 12 month period.

Section 5. Preparation; Reasonable Investigation. In connection with the
preparation and filing of each registration statement registering the Shares
under the Securities Act and each sale of the Shares thereunder, the Company
will give each Selling Holder and the underwriters, if any, and their respective
counsel and accountants representing such Selling Holders and underwriters,
access to its financial and other records, pertinent corporate documents and
properties of the Company and such opportunities to discuss the business of the
Company with its officers and the independent public accountants who have
certified its financial statements as shall be necessary, in the opinion of the
Selling Holders and such underwriters or such counsel, to conduct a reasonable
investigation within the meaning of the Securities Act; provided that for
purposes of this Section 5, all Ashland Global Group members shall be treated as
a single Selling Holder.

Section 6. Indemnification and Contribution.

(a) In the event of any registration of any of the Shares hereunder, the Company
will enter into customary indemnification arrangements to indemnify and hold
harmless each of the Selling Holders, each of their respective directors and
officers, each Person who participates as an underwriter in the offering or sale
of such securities, each officer and director of each underwriter, and each
Person, if any, who controls each such Selling Holder or any such underwriter
within the meaning of the Securities Act (collectively, the “Covered Persons”)
against any losses, claims, damages, liabilities and expenses, joint or several,
to which such Person may be subject under the Securities Act or otherwise
insofar as such losses, claims, damages, liabilities or expenses (or actions or
proceedings in respect thereof) arise out of or are based upon (i) any untrue
statement or alleged untrue statement of any material fact contained in any
related registration statement filed under the Securities Act, any preliminary
prospectus or final prospectus

 

14



--------------------------------------------------------------------------------

included therein, or any amendment or supplement thereto, or any document
incorporated by reference therein, or (ii) any omission or alleged omission to
state therein a material fact required to be stated therein or necessary to make
the statements therein not misleading, and the Company will reimburse each such
Covered Person, as incurred, for any legal or any other expenses reasonably
incurred by such Covered Person in connection with investigating or defending
any such loss, claim, liability, action or proceeding; provided, however, that
the Company shall not be liable in any such case to the extent that any such
loss, claim, damage, liability (or action or proceeding in respect thereof) or
expense arises out of or is based upon an untrue statement or alleged untrue
statement or omission or alleged omission made in such registration statement,
any such preliminary prospectus or final prospectus, amendment or supplement in
reliance upon and in conformity with written information furnished to the
Company after the Separation Date by such Selling Holder or such underwriter
specifically for use in the preparation thereof. Such indemnity shall remain in
full force and effect regardless of any investigation made by or on behalf of
any such Covered Person and shall survive the transfer of such securities by the
Selling Holders. In order to provide for just and equitable contribution to
joint liability under the Securities Act in any case in which either (a) any
Holder exercising rights under this Agreement, or any controlling person of any
such Holder, makes a claim for indemnification pursuant to this Section 6, but
it is judicially determined (by the entry of a final judgment or decree by a
court of competent jurisdiction and the expiration of time to appeal or the
denial of the last right of appeal) that such indemnification may not be
enforced in such case notwithstanding the fact that this Section 6 provides for
indemnification in such case, or (b) contribution under the Securities Act may
be required on the part of any such Selling Holder or any such controlling
person in circumstances for which indemnification is provided under this Section
6; then, and in each such case, the Company and such Holder will contribute to
the aggregate losses, claims, damages or liabilities to which they may be
subject (after contribution from others) in such proportion so that such Holder
is responsible for the portion represented by the percentage that the public
offering price of its Shares offered by and sold under the registration
statement bears to the public offering price of all securities offered by and
sold under such registration statement, and the Company and other Selling
Holders are responsible for the remaining portion; provided, however, that, in
any such case: (i) no such Holder will be required to contribute any amount in
excess of the net amount of proceeds of all such Shares offered and sold by such
Holder pursuant to such registration statement and (ii) no person or entity
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) will be entitled to contribution from any person or entity
who was not guilty of such fraudulent misrepresentation.

(b) Each of the Selling Holders, by virtue of exercising its respective
registration rights hereunder, agrees and undertakes to enter into customary
indemnification arrangements to indemnify and hold harmless (in the same manner
and to the same extent as set forth in clause (a) of this Section 6) the
Company, its directors and officers, each Person who participates as an
underwriter in the offering or sale of such securities, each officer and
director of each underwriter, and each Person, if any, who controls the Company
or any such underwriter within the meaning of the Securities Act, with respect
to any statement in or omission from such registration statement, any

 

15



--------------------------------------------------------------------------------

preliminary prospectus or final prospectus included therein, or any amendment or
supplement thereto, if such statement or omission is contained in written
information furnished by such Selling Holder to the Company specifically for
inclusion in such registration statement or prospectus; provided, however, that
the obligation for each Selling Holder to indemnify shall be several and not
joint, and shall be limited to the net amount of proceeds received by such
Selling Holder from the sale of Shares pursuant to such registration
statement. Such indemnity shall remain in full force and effect regardless of
any investigation made by or on behalf of the Company or any such director,
officer or Person and shall survive the transfer of the registered securities by
the Selling Holders.

(c) Any Person entitled to indemnification hereunder shall (i) give prompt
written notice to the indemnifying party of any claim with respect to which it
seeks indemnification (provided, however, that the failure to give prompt notice
shall not impair any Person’s rights to indemnification hereunder to the extent
such failure has not prejudiced the indemnifying party) and (ii) unless in such
indemnified party’s reasonable judgment a conflict of interest between such
indemnified and indemnifying parties may exist with respect to such claim,
permit such indemnifying party to assume the defense of such claim with counsel
reasonably satisfactory to the indemnified party. If such defense is assumed,
the indemnifying party shall not be subject to any liability for any settlement
made by the indemnified party without the indemnifying party’s consent (but such
consent shall not be unreasonably withheld). An indemnifying party who is not
entitled to (as a result of a conflict of interest, as determined in the
indemnified party’s reasonable judgment), or who elects not to, assume the
defense of a claim shall not be obligated to pay the fees and expenses of more
than one counsel for all parties indemnified by such indemnifying party with
respect to such claim, unless in the reasonable judgment of any indemnified
party a conflict of interest may exist between such indemnified party and any
other of such indemnified parties with respect to such claim.

(d) “Person” means an individual, a partnership, a corporation, a limited
liability company, an association, a joint stock company, a trust, a joint
venture, an unincorporated organization and a governmental entity, or any
department, agency or political subdivision thereof.

(e) The rights and obligations of the Company and the Selling Holders under this
Section 6 shall survive the termination of this Agreement.

Section 7. Benefits and Termination of Registration Rights. (a) The Holders may
exercise the registration rights granted hereunder in such manner and
proportions as they shall agree among themselves. The registration rights
hereunder shall cease to apply to any particular Shares and such securities
shall cease to be Shares when: (i) a registration statement with respect to the
sale of such Shares shall have become effective under the Securities Act and
such Shares shall have been disposed of in accordance with such registration
statement; (ii) such Shares shall have been sold to the public pursuant to Rule
144 under the Securities Act (or any successor provision); (iii) such Shares
shall have been otherwise transferred, new certificates for them not bearing a
legend restricting further transfer shall have been delivered by the Company and
subsequent public distribution of them shall not require registration or
qualification of them under the Securities Act or any similar state law then in
force or (iv) such Shares shall have ceased to be outstanding.

 

16



--------------------------------------------------------------------------------

(b) If any Shares are held in non-certificated book-entry form and are subject
to any stop transfer or similar instructions or restrictions, the Company shall,
at the request of the applicable Holder, promptly cause such stop transfer or
similar instructions or restrictions to be promptly terminated and removed if
(i) such Shares are registered for resale under the Securities Act or (b) the
applicable Holder provides the Company with reasonable assurance that such
Shares can be sold, assigned or transferred pursuant to Rule 144 or otherwise
without registration under the applicable requirements of the Securities Act,
including, if requested by the Company, an opinion of outside legal counsel,
reasonably acceptable to the Company, to such effect. Following the effective
date of any Registration Statement pursuant to which Shares are registered for
resale, the Company shall cause any stop transfer or similar instructions or
restrictions relating to such Shares to be terminated and removed.

Section 8. Registration Expenses. As used in this Agreement, the term
“Registration Expenses” means all expenses incident to the Company’s performance
of or compliance with the registration requirements set forth in this Agreement
including, without limitation, the following:

(a) the fees, disbursements and expenses of the Company’s counsel and
accountants in connection with the registration of the Shares to be disposed of
under the Securities Act;

(b) all expenses in connection with the preparation, printing and filing of the
registration statement, any preliminary prospectus or final prospectus, any
other offering document and amendments and supplements thereto and the mailing
and delivering of copies thereof to the underwriters;

(c) the cost of printing and producing any agreements among underwriters,
underwriting agreements, and blue sky or legal investment memoranda, any selling
agreements and any amendments thereto or other documents in connection with the
offering, sale or delivery of the Shares to be disposed of;

(d) all expenses in connection with the qualification of the Shares to be
disposed of for offering and sale under state securities laws, including the
fees and disbursements of counsel for the underwriters in connection with such
qualification and in connection with any blue sky and legal investment surveys;

(e) the filing fees incident to securing any required review by the NYSE and any
other securities exchange on which the Common Stock is then traded or listed of
the terms of the sale of the Shares to be disposed of and the trading or listing
of all such Shares on each such exchange;

(f) the costs of preparing stock certificates;

 

17



--------------------------------------------------------------------------------

(g) the costs and charges of the Company’s transfer agent and registrar; and

(h) the fees and disbursements of any custodians or agents.

Registration Expenses shall not include (i) underwriting discounts and
underwriters’ commissions attributable to the Shares being registered for sale
on behalf of the Selling Holders, which shall be paid by the Selling Holders and
(ii) the fees, disbursements and expenses of the Selling Holders’ counsel and
accountants in connection with the registration of the Shares to be disposed of
under the Securities Act.

Section 9. Miscellaneous.

9.1 Adjustments Affecting Registrable Securities. The Company agrees that it
shall not effect or permit to occur any combination or subdivision of Common
Stock which would adversely affect the ability of any Holder of any Shares to
include such Shares in any registration contemplated by this Agreement or the
marketability of such Shares in any such registration. The Company agrees that
it will take all reasonable steps necessary to effect a subdivision of shares if
in the reasonable judgment of (a) the majority of Holders or (b) the managing
underwriter for the relevant offering, such subdivision would enhance the
marketability of the Shares. Each Holder agrees to vote all of its shares in a
manner, and to take all other actions necessary, to permit the Company to carry
out the intent of the preceding sentence including, without limitation, voting
in favor of an increase in the share capital.

9.2 Rule 144. The Company covenants that (i) upon such time as it becomes, and
so long as it remains, subject to the reporting provisions of the Exchange Act,
it will timely file the reports required to be filed by it under the Securities
Act or the Exchange Act (including, but not limited to, the reports under
Sections 13 and 15(d) of the Exchange Act referred to in subparagraph (c)(1) of
Rule 144 under the Securities Act) and (ii) it will take such further action as
any Holder may reasonably request, all to the extent required from time to time
to enable such Holder to sell Registrable Securities without registration under
the Securities Act within the limitation of the exemptions provided by (A) Rule
144 under the Securities Act, as such Rule may be amended from time to time, or
(B) any similar rule or regulation hereafter adopted by the SEC. Upon the
request of any Holder, the Company will deliver to such Holder a written
statement as to whether it has complied with such requirements.

9.3 Ownership Reporting. The Company agrees that it will provide assistance to
the Holders (or the ultimate beneficial owners of the Common Shares held by such
Holders) in connection with the filing of beneficial ownership reports on
Schedule 13D or Schedule 13G (or any successor form) or any amendment thereto
pursuant to Rule 13d-1 under the Exchange Act, including the payment of any
reasonable fees or expenses incurred in connection therewith.

 

18



--------------------------------------------------------------------------------

9.4 Nominees for Beneficial Owners. If Shares are held by a nominee for the
beneficial owner thereof, the beneficial owner thereof may, at its option, be
treated as the Holder of such Shares for purposes of any request or other action
by any Holder pursuant to this Agreement (or any determination of any number or
percentage of shares constituting Shares held by any Holder contemplated by this
Agreement), provided that the Company shall have received assurances reasonably
satisfactory to it of such beneficial ownership.

9.5 Entire Agreement. This Agreement, the Separation Agreement, all the other
Ancillary Agreements (as defined in the Separation Agreement) and all other
Exhibits and Schedules attached hereto and thereto constitute the entire
agreement between the parties with respect to the subject matter hereof and
thereof and supersede all prior written and oral and all contemporaneous oral
agreements and understandings with respect to the subject matter hereof and
thereof.

9.6 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York regardless of the laws that
might otherwise govern under applicable principles of conflicts of laws thereof.

9.7 Notices. All notices and other communications hereunder shall be in writing
and shall be deemed to have been duly given when delivered in person, by
telecopy with answer back, by express or overnight mail delivered by a
nationally recognized air courier (delivery charges prepaid), or by registered
or certified mail (postage prepaid, return receipt requested) to the respective
parties as follows:

If to Ashland:

Ashland Global Holdings Inc.

50 E. RiverCenter Blvd.

Covington, KY 41011

Attn: Peter J. Ganz, Esq.

e-mail: PGanz@ashland.com

with a copy to:

Cravath, Swaine & Moore LLP

Worldwide Plaza

825 Eighth Avenue

New York, NY 10019

Attn: Thomas E. Dunn

e-mail: TDunn@cravath.com

Facsimile: (212) 474-3700

If to the Company:

Valvoline Inc.

3499 Blazer Parkway

Lexington, KY 40509

Attn: Julie M. O’Daniel, Esq.

e-mail: JMODaniel@valvoline.com

 

19



--------------------------------------------------------------------------------

or to such other address as the party to whom notice is given may have
previously furnished to the others in writing in the manner set forth above. Any
notice or communication delivered in person shall be deemed effective on
delivery. Any notice or communication sent by telecopy shall be deemed effective
on the day at the place such notice or communication is received if confirmed by
return facsimile. Any notice or communication sent by air courier shall be
deemed effective on the day at the place at which such notice or communication
is received if delivery is confirmed by the air courier. Any notice or
communication sent by registered or certified mail shall be deemed effective on
the fifth business day at the place from which such notice or communication was
mailed following the day on which such notice or communication was mailed.

9.8 Parties in Interest. This Agreement shall be binding upon and inure solely
to the benefit of each party hereto and its legal representatives and
successors, and each affiliate of such party hereto, and nothing in this
Agreement, express or implied, is intended to confer upon any other Person,
other than any Permitted Transferee, any rights or remedies of any nature
whatsoever under or by reason of this Agreement.

9.9 Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed to be an original, but all of which shall constitute one and the
same agreement.

9.10 Assignment. This Agreement may not be assigned by any party hereto other
than by Ashland to a Permitted Transferee as provided for in Section 2.5;
provided further that Ashland may assign this Agreement in connection with a
merger transaction in which Ashland is not the surviving entity, or the sale of
all or substantially all of its assets.

9.11 Jurisdiction. If any dispute, controversy or claim arises out of or in
connection with this Agreement, the parties irrevocably (a) consent and submit
to the exclusive jurisdiction of the Commercial Division of the Supreme Court of
the State of New York, New York County and the United States District Court for
the Southern District of New York, (b) waive any objection to that choice of
forum based on venue or to the effect that the forum is not convenient and (c)
WAIVE TO THE FULLEST EXTENT PERMITTED BY LAW ANY RIGHT TO TRIAL OR ADJUDICATION
BY JURY. Any party hereto may make service on another party by sending or
delivering a copy of the process to the party to be served at the address and in
the manner provided for the giving of notices in Section 9.3. Nothing in this
Section 9.7, however, shall affect the right to serve legal process in any other
manner permitted by law.

9.12 Severability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any rule of law or public policy, all
other conditions and provisions of this Agreement shall nevertheless remain in
full force and effect so long as the economic or legal substance of the
transactions contemplated hereby is not affected in any manner materially
adverse to any party. Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in an acceptable manner to the end
that transactions contemplated hereby are fulfilled to the fullest extent
possible.

 

20



--------------------------------------------------------------------------------

9.13 Failure or Indulgence Not Waiver; Remedies Cumulative. No failure or delay
on the part of any party hereto in the exercise of any right hereunder shall
impair such right or be construed to be a waiver of, or acquiescence in, any
breach of any representation, warranty or agreement herein, nor shall any single
or partial exercise of any such right preclude other or further exercise thereof
or of any other right. All rights and remedies existing under this Agreement are
cumulative to, and not exclusive of, any rights or remedies otherwise available.

9.14 Amendment. No change, amendment or waiver will be made to this Agreement,
except by an instrument in writing signed on behalf of each of the parties
hereto.

9.15 Authority. Each of the parties hereto represents to the other that:

(a) it has the corporate or other requisite power and authority to execute,
deliver and perform this Agreement;

(b) the execution, delivery and performance of this Agreement by it have been
duly authorized by all necessary corporate or other action;

(c) it has duly and validly executed and delivered this Agreement; and

(d) this Agreement is a legal, valid and binding obligation, enforce-able
against it in accordance with its terms subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting
creditors’ rights generally and general equity principles.

9.16 Interpretation. The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement. When a reference is made in this Agreement to an Article or a
Section, such reference shall be to an Article or Section of this Agreement
unless otherwise indicated. All references made herein to the Company as a party
which operate as of a time following the Effective Time shall be deemed to refer
to the Company and its subsidiaries as a single party.

[SIGNATURES ON FOLLOWING PAGE]

 

21



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the date and year first written above.

 

ASHLAND GLOBAL HOLDINGS INC.,

    By

    /S/ PETER J. GANZ  

Name: Peter J. Ganz

 

Title: Senior Vice President, General Counsel,       and Secretary

 

VALVOLINE INC.,

    by

    /S/ JULIE O’DANIEL  

Name: Julie O’Daniel

 

Title: General Counsel and Corporate Secretary

 

[Signature Page to Registration Rights Agreement]